Gaynor, J. (concurring):
1 concur to the extent I now state. The dismissal of the complaint was error, without regard to whether the notices were sufficient. By section 261 of the city charter it is required that the complaint in an action against the city must allege that at least 30 days have elapsed since the demand or claim on which the action is brought was presented to the comptroller of the city for adjustment, and that he has neglected or refused to adjust or pay the same. By chapter 572 of the. Laws of 1886 a notice of intention to commence an action for' personal injuries against any city of the state of as many as 50,000 inhabitants, “ and of the time and place at which the injuries were received ”, must be filed with its corporation counsel within six months after the cause of action accrued, as a condition precedent to a right to begin such an action. The learned counsel for the defendant produced and put in evidence these two papers from the offices of the comptroller and corporation counsel, respectively, and on his motion at the close the case was dismissed on the ground that they were not the notices required by law, in that they did not state the place where the injuries were received. They stated that the plaintiff fell into a trench across the sidewalk in Milford street, but did not specify the particular place in Milford street.
There was no such issue in the case. The complaint sufficiently alleged the presentation of claim and service of notice under the said statutes, and there was no sufficient denial thereof in the answer. The answer is a denial that the defendant has any knowledge or information sufficient to form a belief as to the truth of the allegations of the complaint, excepting that the defendant is a municipal corporation. This modified and lenient form of denial is not permissible in respect of matters of which the defendant has actual knowledge, or presumptively has as matter of law (Rochkind *325v. Perlman, 123 App. Div. 808). Whether these papers are filed in the offices of the comptroller and corporation counsel — two public offices of the city — and what their contents are, and whether the comptroller has adjusted the claim or paid it, is a matter of actual knowledge of the defendant through its officers.
The judgment should be reversed.
' Miller, J., concurred.
Judgment reversed and new trial granted, costs to abide the event.